Exhibit 10.1

 

Execution Version

 

ASSET PURCHASE AGREEMENT

 

between

 

LANDMARK INFRASTRUCTURE HOLDING COMPANY LLC

 

and

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC

 

Dated July 21, 2015

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into and effective as
of July 21, 2015 (the “Effective Date”), by and between Landmark Infrastructure
Holding Company LLC, a Delaware limited liability company (“Landmark”), and
Landmark Infrastructure Operating Company LLC, a Delaware limited liability
company (“OpCo”) and wholly owned subsidiary of Landmark Infrastructure Partners
LP.  Landmark and OpCo may be singularly referred to as a “Party” and
collectively referred to as the “Parties.”

 

WITNESS:

 

WHEREAS, Landmark has acquired and assembled a portfolio of Assets (as defined
below); and

 

WHEREAS, Landmark desires to sell and assign to OpCo, and OpCo wishes to
purchase and assume, the Assets on the terms and subject to the conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual representations,
warranties and covenants in this Agreement, the Parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1                               The following terms have the meanings
specified or referred to in this Article 1.

 

“Action” has the meaning set forth in Section 3.8.

 

“Affiliate” means, as to any specified entity, any other entity that, directly
or indirectly through one or more intermediaries or otherwise, controls, is
controlled by or is under common control with the specified entity.  For
purposes of this definition, “control” of an entity means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such entity, whether by contract or otherwise. 
Notwithstanding anything herein to the contrary, for the purposes of this
Agreement, Landmark Infrastructure Partners LP and its subsidiaries (including
OpCo) shall be deemed not to be “Affiliates” of Landmark and Landmark’s other
Affiliates and vice versa.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation” has the meaning set forth in Section 2.4.

 

“Assets” means with respect to each asset listed on Exhibit A (each a “Scheduled
Asset”), all of Landmark’s right, title and interest in and to all real and
personal property to the extent constituting or otherwise relating to such
Scheduled Asset, including the following (in each case to the extent
applicable):

 

(i)                                     Any real property and other interests in
land acquired and owned by Landmark with respect to any such Scheduled Asset,
including any easement, right of way, leasehold interest or similar right to use
and/or occupy any real property and/or land (each, a “Real Property Interest”);

 

(ii)                                  The rights of the lessor or landlord under
any leases, subleases, licenses, or other occupancy agreements (as amended) or
arrangements acquired and held by Landmark and pursuant to which third-party
telecommunications, billboard, wind turbine or other entities occupy or use any
real property or personal property relating to such Scheduled Asset; and

 

--------------------------------------------------------------------------------


 

(iii)                               Any consents, non-disturbance agreements,
purchase agreements, permits, licenses and/or other ancillary agreements or
rights acquired, obtained or otherwise held by Landmark with respect to any
Scheduled Assets.

 

For purposes of clarity, to the extent any contract or agreement relates to both
a Scheduled Asset and a separate asset owned, acquired or to be acquired by
Landmark or any of its affiliates, such contract or agreement shall constitute a
portion of the Assets only to the extent relating to such Scheduled Asset and
“Assets” shall not include any right, title and interest in and to such contract
or agreement to the extent relating to such other asset owned, acquired or to be
acquired by Landmark or such affiliate.

 

“Assignment and Assumption Agreements” means (i) that certain Assignment and
Assumption Agreement dated the date hereof between Landmark and OpCo and
(ii) that certain Assignment and Assumption Agreement dated the date hereof
between Landmark and Landmark Infrastructure Asset Opco LLC.

 

“Assumed Liabilities” has the meaning set forth in Section 2.2

 

“Closing” means the consummation of the transactions contemplated by this
Agreement.

 

“Closing Date” has the meaning set forth in Section 13.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Conflicts Committee” means the Conflicts Committee of the Board of Directors of
Landmark Infrastructure Partners GP LLC, the general partner of Landmark
Infrastructure Partners LP, the sole member of OpCo.

 

“Effective Date” has the meaning set forth in the preamble.

 

“Governmental Authority” means any federal, state, local, foreign,
multi-national, supra-national, national, regional or other governmental agency,
authority, administrative agency, regulatory body, commission, board, bureau,
agency, officer, official, instrumentality, court or arbitral tribunal having
governmental or quasi-governmental powers or any other instrumentality or
political subdivision thereof.

 

“Indemnified Party” has the meaning set forth in Section 9.4.

 

“Indemnifying Party” has the meaning set forth in Section 9.4.

 

“Landmark” has the meaning set forth in the preamble.

 

“Landmark Facility” means that certain Credit Agreement dated as of December 21,
2012 among Landmark Dividend LLC, LD Holdings LLC (n/k/a Landmark Infrastructure
Holding Company LLC), Regions Bank, as administrative agent, and the lenders
from time to time party thereto (as amended by the First Amendment to Credit
Agreement and Omnibus Amendment dated as of January 17, 2013 and the Second
Amendment to Credit Agreement and Limited Consent and Waiver dated as of
November 12, 2014).

 

“Landmark Indemnitees” has the meaning set forth in Section 9.2.

 

“Lien” means any mortgage, pledge, lien, charge, security interest, claim or
other encumbrance.

 

“Loss” has the meaning set forth in Section 9.1.

 

2

--------------------------------------------------------------------------------


 

“OpCo” has the meaning set forth in the preamble.

 

“OpCo Indemnitees” has the meaning set forth in Section 9.1.

 

“Ordinary Course of Business” means, when used in reference to any Person, the
ordinary course of business consistent with past customs and practices of such
Person.

 

“Outside Date” has the meaning set forth in Section 12.1(d).

 

“Party” has the meaning set forth in the preamble.

 

“Permitted Liens” means:

 

(a)                                 Liens for current period Taxes which are not
yet due and payable, or are otherwise being contested in good faith;

 

(b)                                 inchoate Liens arising by operation of law,
including materialman’s, mechanic’s, repairman’s, laborer’s, warehousemen,
carrier’s, employee’s, contractor’s and operator’s Liens arising in the Ordinary
Course of Business but only to the extent such Liens secure obligations that, as
of the Closing, are not due and payable;

 

(c)                                  minor defects, irregularities in title,
easements, encroachments, rights of way, servitudes and similar rights (whether
affecting fee interests, a landlord’s interest in leased properties or a
tenant’s interest in leased properties) that individually or in the aggregate
(i) have not had, and are not reasonably likely to have an adverse effect on the
ability of OpCo to use or enjoy the benefits of the Assets in the manner
previously owned or used by Landmark and (ii) do not materially impair the value
of the Assets;

 

(d)                                 Liens securing the Landmark Facility which
shall be released as of the Closing Date;

 

(e)                                  Liens securing any financing of OpCo;

 

(f)                                   Liens affecting a fee owner’s interest in
any real property or land that is subject to an easement, right of way,
leasehold interest or similar right to use and/or occupy such real property
and/or land held by Landmark so long as such Liens do not breach and are not
reasonably likely to breach a customary covenant of quiet enjoyment (due to the
existence of a non-disturbance agreement or other arrangement or legal or
equitable right in which the holder of such easement, right of way, leasehold
interest or similar right is recognized and protected); and

 

(g)                                  the Liens set forth on Schedule 1.1.

 

“Person” means any natural person, firm, limited partnership, general
partnership, association, corporation, limited liability company, company,
trust, other organization (whether or not a legal entity), public body or
government, including any Governmental Authority.

 

“Property Tax” means all real property Taxes, personal property Taxes and
similar ad valorem Taxes.

 

“Purchase Price” has the meaning set forth in Section 2.3.

 

“Real Property Interest” has the meaning assigned to such term in the definition
of “Assets.”

 

3

--------------------------------------------------------------------------------


 

“Rent and A/R” has the meaning set forth in Section 13.4(a)(i).

 

“Scheduled Asset” has the meaning assigned to such term in the definition of
Assets.

 

“Tax” means any federal, state, local or foreign income, gross receipts, branch
profits, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, escheat, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, ad valorem, value added, alternative or add-on minimum or
estimated tax or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person by law, by contract or otherwise.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

1.2                               Interpretation.  Whenever the context
requires, the gender of all words used in this Agreement includes the masculine,
feminine and neuter and terms defined in the singular have the corresponding
meanings in the plural, and vice versa.  Except as this Agreement otherwise
specifies, all references herein to any law, are references to that law (and any
rules and regulations promulgated thereunder), as the same may have been
amended.  The word “includes” or “including” means “including, but not limited
to,” unless the context otherwise requires.  The words “shall” and “will” are
used interchangeably and have the same meaning.  The words “this Agreement,”
“hereof,” “hereby,” “herein,” “hereunder” and similar terms in this Agreement
refer to the relevant agreement as a whole and not any particular Section or
Article in which such words appear.  If a word or phrase is defined, its other
grammatical forms have a corresponding meaning.  Whenever this Agreement refers
to a number of days, such number shall refer to calendar days unless business
days are specified.  Time periods within or following which any payment is to be
made or an act is to be done shall be calculated by excluding the day on which
the time period commences and including the day on which the time period ends. 
Unless specifically provided for in this Agreement, the term “or” shall not be
deemed to be exclusive.  References to a Person are also to its successors
and/or permitted assigns, if any.  All exhibits and annexes attached to this
Agreement constitute a part of this Agreement and are incorporated herein for
all purposes.  All references to currency in this Agreement shall be to, and all
payments required under this Agreement shall be paid in, lawful currency of the
United States.

 

ARTICLE 2
TERMS OF PURCHASE AND SALE

 

2.1                               Sale and Purchase of Assets.  Subject to the
terms and conditions set forth herein, Landmark agrees to sell, assign,
transfer, convey and deliver to OpCo, and OpCo agrees to purchase from Landmark,
all of the Assets, free and clear of any Lien other than Permitted Liens.

 

2.2                               Assumption of Liabilities.  Subject to the
terms and conditions set forth herein, OpCo shall assume and agree to pay,
perform and discharge the liabilities and obligations with respect to the Assets
first arising or accruing from and after the Closing Date (or as to which OpCo
has received a proration credit or adjustment hereunder) (collectively, the
“Assumed Liabilities”).  Other than the Assumed Liabilities, OpCo shall not
assume any liabilities or obligations of Landmark of any kind or character,
whether known or unknown, contingent, matured or otherwise, whether currently
existing or hereinafter created.

 

4

--------------------------------------------------------------------------------


 

2.3                               Purchase Price.  In consideration of the
Assets, OpCo shall pay to Landmark $35,700,000 (the “Purchase Price”), subject
to adjustment as set forth in Section 13.4.  The Purchase Price shall be payable
by OpCo to Landmark at the Closing by wire transfer of immediately available
funds to such account as designated by Landmark.

 

2.4                               Allocation.  The Purchase Price (plus the
Assumed Liabilities, to the extent properly taken into account by the Code),
shall be allocated among the Assets in accordance with Section 1060 of the Code
and the Treasury regulations promulgated thereunder (and any similar provision
of state, local or foreign law, as appropriate) (the “Allocation”).  The
Allocation shall be delivered by Landmark to OpCo within 60 days after the
Closing Date for OpCo’s approval, which approval shall not be unreasonably
withheld.  Landmark and OpCo shall work in good faith to resolve any disputes
relating to the Allocation.  If the Purchase Price is adjusted pursuant to any
provision of this Agreement, the Allocation will reflect such adjustment as
mutually agreed by Landmark and OpCo.  Landmark and OpCo shall file all Tax
Returns (including, but not limited to, IRS Form 8594) consistent with the
Allocation.  Neither Landmark nor OpCo shall take any Tax position inconsistent
with such Allocation and neither Landmark nor OpCo shall agree to any proposed
adjustment to the Allocation by any Taxing authority without first giving the
other Party prior written notice; provided, however, that nothing contained
herein shall prevent Landmark or OpCo from settling any proposed deficiency or
adjustment by any Taxing authority based upon or arising out of the Allocation,
and neither Landmark nor OpCo shall be required to litigate before any court any
proposed deficiency or adjustment by any taxing authority challenging such
Allocation.

 

2.5                               Withholding.  OpCo shall be entitled to deduct
and withhold from the Purchase Price such amounts as OpCo is required to deduct
and withhold under the Code, or any Tax law, with respect to the making of such
payment.  To the extent that amounts are so withheld, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to
Landmark.

 

2.6                               Non-Assignable Assets.  Notwithstanding
anything to the contrary in this Agreement, to the extent that the sale,
assignment, transfer, conveyance or delivery, or attempted sale, assignment,
transfer, conveyance or delivery, to OpCo of any Asset (i) would result in a
violation of applicable law, (ii) cannot be effected due to any defect in the
chain of title of such Asset (including the failure of Landmark to have
marketable title to any Asset), or  (iii) would require the consent,
authorization, approval or waiver of a Person who is not a party to this
Agreement, and such consent, authorization, approval or waiver shall not have
been obtained prior to the Closing, this Agreement shall not constitute a sale,
assignment, transfer, conveyance or delivery, or an attempted sale, assignment,
transfer, conveyance or delivery, thereof; provided, however, that, subject to
the satisfaction or waiver of the conditions contained in Article 10 and
Article 11, the Closing shall occur notwithstanding the foregoing without any
adjustment to the Purchase Price on account thereof.  Following the Closing,
Landmark and OpCo shall use commercially reasonable efforts, and shall cooperate
with each other, to obtain any such required consent, authorization, approval or
waiver.  To the extent that any Asset or Assumed Liability cannot be transferred
to OpCo at the Closing or any transfer is later voided or diminished due to a
cause of the type described in clauses (i), (ii) or (iii) of the first sentence
of this Section 2.6, Landmark and OpCo shall use commercially reasonable efforts
to enter into such arrangements to provide to the parties the economic and
operational equivalent of the transfer of such Asset or Assumed Liability to
OpCo as of the Closing and the performance by OpCo and Landmark of their
respective obligations with respect thereto.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF LANDMARK

 

Landmark represents and warrants as of the date hereof and as of the Closing
Date as follows:

 

5

--------------------------------------------------------------------------------


 

3.1                               Organization of Landmark.  Landmark is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware and is qualified to conduct business in
each jurisdiction where the nature of its business or the ownership of its
properties require it to be qualified, except where the failure to be so
qualified would not have a material adverse effect.

 

3.2                               Authority and Action.  Landmark has the
limited liability company power and authority to enter into this Agreement and
to perform all of its obligations and consummate the transactions contemplated
hereby.  Landmark has taken or will take all necessary and appropriate limited
liability company actions to authorize, execute and deliver this Agreement and
to consummate the transactions contemplated hereby.  This Agreement is, and each
agreement and instrument to be executed and delivered by Landmark pursuant
hereto will be, when so executed and delivered, a valid and binding obligation
of Landmark enforceable in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, moratorium or similar laws
affecting the rights of creditors generally and by general principles of equity.

 

3.3                               No Violation; Consents.  The execution and
delivery of this Agreement (or any related instrument or agreement) by Landmark
does not, and the consummation of the transactions contemplated hereby and the
performance by Landmark of the obligations that it is obligated to perform
hereunder do not and at the Closing will not:  (a) violate any provision of the
organizational documents of Landmark; (b) violate, or result in the violation of
or acceleration of, or entitle any party to accelerate any obligation or
indebtedness under, or result in the imposition of any Lien upon any Asset
pursuant to, any mortgage, lien, lease, franchise, license, permit, agreement or
other instrument to which Landmark is a party, or by which Landmark is bound,
and that could have a material adverse effect upon this transaction or the
Parties; or (c) contravene or violate any municipal, state or federal ordinance,
law, rule, regulation, judgment, order, writ, injunction, or decree in any
material respect.  Except as set forth on Schedule 3.3, no consent, approval,
waiver or authorization is required to be obtained by Landmark from any Person
in connection with the execution, delivery and performance by Landmark of this
Agreement and the consummation of the transactions contemplated hereby.

 

3.4                               Title to Assets.  Landmark owns and has good
title to the Assets, free and clear of Liens other than the Permitted Liens.

 

3.5                               Contracts/Agreements.

 

(a)                                 Landmark has not breached or defaulted on
any of its obligations under any material contracts or agreements relating to
any of the Assets.

 

(b)                                 At no time prior to the Effective Date has
Landmark or any of its Affiliates delivered or received notice of a breach or
default by either Landmark or any counterparty under any material contract or
agreement relating to any of the Assets or notice of any fact, condition or
circumstance that would constitute a breach or default by either Landmark or
other counterparty under any material contract or agreement relating to any of
the Assets.

 

(c)                                  Landmark has not received notice of any
intent or desire to terminate, amend or modify any material contract or
agreement relating to any of the Assets or abandon or surrender any interest
held by the counterparty under any material contract or agreement relating to
any of the Assets.

 

(d)                                 Each contract that is an Asset constitutes
the valid and binding obligation of Landmark, and, to Landmark’s knowledge, the
other party or parties thereto, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws, and is in full force and
effect in all material respects.

 

6

--------------------------------------------------------------------------------


 

3.6                               Compliance.  Landmark’s ownership of the
Assets is and has been in compliance in all material respects with all
applicable federal, state and local laws, rules, regulations and orders; and
neither Landmark nor any of its Affiliates has received notice from any
Governmental Authority asserting any act of non-compliance.

 

3.7                               Information.

 

(a)                                 Landmark has not intentionally withheld
disclosure from the Conflicts Committee and/or its advisers of any fact that
would have a material adverse effect upon OpCo or the Assets (or the value
thereof).

 

(b)                                 The projections and budgets provided to the
Conflicts Committee (including those provided to Duff & Phelps Corporation, the
financial adviser to the Conflicts Committee) as part of the Conflicts
Committee’s review in connection with this Agreement have a reasonable basis and
are consistent with Landmark’s management’s current expectations.

 

(c)                                  All historical financial information
related to the Assets provided to the Conflicts Committee (including that
provided to Duff & Phelps Corporation, the financial adviser to the Conflicts
Committee) as part of the Conflicts Committee’s review in connection with this
Agreement is consistent with and derived from Landmark’s books and records.

 

3.8                               Litigation.  There is no suit, action, claim,
arbitration, administrative or legal or other proceeding (including eminent
domain, zoning or other land use regulation) or governmental investigation
(“Action”) pending or, to Landmark’s knowledge, threatened against Landmark, its
Affiliates or the Assets that affect the ownership of the Assets or that would
prevent the consummation of the transactions contemplated by this Agreement.

 

3.9                               Brokers.  Neither Landmark nor any of its
Affiliates has incurred any liability, contingent or otherwise, for any
brokerage fee, commission or financial advisory fee in connection with the
transactions contemplated by this Agreement for which OpCo or any of its
respective Affiliates will be liable.

 

3.10                        No Adverse Changes.  From July 1, 2015 to the date
of this Agreement, except for changes in the Ordinary Course of Business or due
to matters that generally affect the economy or the industry in which Landmark
is engaged, there have been no changes in the Assets that would, individually or
in the aggregate, have, or reasonably be expected to have, a material adverse
effect on the Assets.

 

3.11                        Taxes.

 

(a)                                 All Tax Returns that are required to be
filed by or with respect to the Assets prior to the Closing Date (taking into
account any valid extension of time within which to file) have been or will be
timely filed prior to the Closing Date and all such Tax Returns are or will be
true, correct and complete in all material respects. All Taxes due and payable
by or with respect to the Assets (whether or not shown on any Tax Return) have
been fully paid and all deficiencies asserted or assessments made with respect
to such Tax Returns have been paid in full or properly accrued for by Landmark. 
No examination, audit, claim, assessment, levy or administrative or judicial
proceeding regarding any of the Tax Returns described in this Section 3.11 or
any Taxes of or with respect to the Assets are currently pending or have been
proposed in writing or have been threatened.  No waivers or extensions of
statutes of limitations have been given or requested in writing with respect to
any amount of Taxes of or with respect to the Assets or any Tax Returns of or
with respect to the Assets.

 

7

--------------------------------------------------------------------------------


 

(b)                                 At least 90% of the gross income generated
from the Assets, excluding those Assets assigned to Landmark Infrastructure
Asset OpCo LLC on or after Closing, is “qualifying income” (as defined in
Section 7704(d) of the Code).

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF OPCO

 

OpCo represents and warrants as of the date hereof and as of the Closing Date as
follows:

 

4.1                               Organization of OpCo.  OpCo is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and is qualified to do business in each
jurisdiction where the nature of its business or the ownership of its properties
requires it to be qualified, except where a failure to be so qualified would not
have a material adverse effect.

 

4.2                               Authority and Action.  OpCo has the limited
liability company power and authority to enter into this Agreement and to
perform all of its obligations and consummate the transactions contemplated
hereby.  OpCo has taken or will take all necessary and appropriate limited
liability company action to authorize, execute and deliver this Agreement and to
consummate the transactions contemplated hereby.  This Agreement is, and each
agreement and instrument to be delivered by OpCo pursuant hereto will be, when
so executed and delivered, a valid and binding obligation of OpCo, enforceable
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium or similar laws affecting the
rights of creditors generally and by general principles of equity.

 

4.3                               No Violation; Consents.  The execution and
delivery of this Agreement (or any related instrument) by OpCo does not, and the
consummation of the transaction contemplated hereby and the performance by OpCo
of the obligations that it is obligated to perform hereunder do not and at the
Closing will not: (a) violate any provision of the limited liability company
agreement of OpCo; (b) violate, or result in the violation of or acceleration
of, or entitle any party to accelerate any obligation or indebtedness under, or
result in the imposition of any Lien upon the Assets, if any, pursuant to, any
mortgage, lien, lease, franchise, license, permit, agreement or other instrument
to which OpCo is a party, or by which OpCo is bound, and that could have a
material adverse effect upon this transaction or the Parties; or (c) contravene
or violate any municipal, state or federal ordinance, law, rule, regulation,
judgment, order, writ, injunction, or decree in any material respect.  No
consent, approval, waiver or authorization is required to be obtained by OpCo
from any Person in connection with the execution, delivery and performance by
OpCo of this Agreement and the consummation of the transactions contemplated
hereby.

 

4.4                               Litigation.  There is no Action pending or, to
OpCo’s knowledge, threatened against OpCo that would prevent the consummation of
the transactions contemplated by this Agreement or the ownership of the Assets
by OpCo following the Closing.

 

4.5                               Brokers.  Except for Duff & Phelps
Corporation, the fees and expenses of which will be paid by OpCo or its
Affiliates, neither OpCo nor any of its Affiliates has incurred any liability,
contingent or otherwise, for any brokerage fee, commission or financial advisory
fee in connection with the transactions contemplated by this Agreement for which
Landmark or any of their respective Affiliates will be liable.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 5
DISCLAIMER OF WARRANTIES

 

5.1                               Disclaimer of Warranties by Landmark.  Except
as expressly set forth in Article 3, Landmark makes no representations or
warranties whatsoever and disclaims all liability and responsibility for any
other representation, warranty, statement or information made or communicated
(orally or in writing), including any opinion, information or advice that may
have been provided by any officer, member, director, employee, agent or
consultant of Landmark or its Affiliates.  EXCEPT AS SPECIFICALLY REPRESENTED
AND WARRANTED IN ARTICLE 3, THE SALE OF THE ASSETS TO OPCO IS ON AN “AS IS”
BASIS, WITHOUT ANY OTHER REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A
PARTICULAR PURPOSE.

 

5.2                               Disclaimer of Warranties by OpCo.  Except as
expressly set forth in Article 4, OpCo makes no representations or warranties
whatsoever and disclaims all liability and responsibility for any other
representation, warranty, statement or information made or communicated (orally
or in writing), including any opinion, information or advice that may have been
provided by any officer, shareholder, director, employee, agent or consultant of
OpCo or its Affiliates.

 

ARTICLE 6
PRE-CLOSING COVENANTS

 

6.1                               Approvals and Consents.  From the date of this
Agreement until the earlier of the Closing Date or the termination of this
Agreement, each Party will use all commercially reasonable efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement,
including giving any notices to, making any filings with, and obtaining any
required authorizations, consents and approvals of Governmental Authorities or
other third parties.

 

ARTICLE 7
POST-CLOSING COVENANTS

 

7.1                               General.  In case at any time after the
Closing any further action is necessary to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as the other
Party reasonably may request, all at the sole cost and expense of the requesting
Party (unless the requesting Party is entitled to indemnification therefor or
such further action is required pursuant to Section 2.6).

 

7.2                               Title Policy.  Landmark shall exercise
commercially reasonable efforts to deliver to OpCo a 2006 ALTA standard owner’s
policy of title insurance (or the equivalent if such form is not available with
respect to any particular jurisdiction) from Fidelity National Title Insurance
Company (or another nationally recognized insurance company) for each Real
Property Interest in an Asset that insures OpCo’s interest in and thereto,
subject, in each case, to the pre-printed exceptions to such policy and the
Permitted Liens.

 

ARTICLE 8
TAX MATTERS

 

8.1                               Taxes and Tax Returns.  Landmark and OpCo
agree to furnish or cause to be furnished to the other, upon request, as
promptly as practicable, such information and assistance relating to the Assets
(as available or within Landmark’s or OpCo’s control, as applicable), including
access to books and

 

9

--------------------------------------------------------------------------------


 

records, as is reasonably necessary for the filing of all Tax Returns by
Landmark or OpCo, as applicable, the making of any election relating to Taxes,
the preparation for any audit by any taxing authority and the prosecution or
defense of any claim, suit or proceeding relating to any Tax.  Each of Landmark
and OpCo shall retain, or cause to be retained, all books and records with
respect to Taxes pertaining to the Assets for a period of at least seven years
following the Closing Date.  Landmark and OpCo shall cooperate fully with each
other in the conduct of any audit, litigation or other proceeding relating to
Taxes involving the Assets or the Allocation.

 

8.2                               Audits.  Landmark shall promptly notify OpCo
in writing upon receipt by Landmark of notice of any pending or threatened Tax
audits or assessments relating to the income, properties or operations of
Landmark that reasonably may be expected to relate to or give rise to a Lien on
the Assets.  Each of Landmark and OpCo shall promptly notify the other in
writing upon receipt of notice of any pending or threatened Tax audit or
assessment challenging the Allocation.

 

8.3                               Tax Treatment of Indemnification Payments. 
Any payments made to any Party pursuant to Article 9 shall constitute an
adjustment of the Purchase Price for Tax purposes and shall be treated as such
by Landmark and OpCo on their Tax Returns to the extent permitted by law.

 

ARTICLE 9
INDEMNIFICATION

 

9.1                               Indemnification by Landmark.  Subject to
Section 9.3, from and after the Closing Date, Landmark will indemnify, defend
and hold harmless OpCo, OpCo’s Affiliates, including but not limited to Landmark
Infrastructure Partners LP, and each of their respective partners, directors,
members, officers, employees, and representatives (the “OpCo Indemnitees”), from
and against any losses, liabilities, Liens, costs, damages, deficiencies,
diminution in value, judgments, demands, suits, assessments, charges, fines,
penalties, or expenses (including reasonable attorneys’ fees and other costs of
litigation) (“Loss”) actually suffered or incurred by any of them resulting
from, related to, or arising out of:

 

(a)                                 the breach of any representation, warranty
or covenant of Landmark contained in this Agreement, including any Exhibit to
this Agreement, or in any document, instrument, agreement or certificate
delivered under this Agreement, in each case, without giving effect to any
limitation or qualification as to “materiality,” “material,” “material adverse
effect” or similar qualifiers set forth in such representation, warranty or
covenant for purposes of determining whether there is a breach and the Loss
resulting from, related to, or arising out of such breach; or

 

(b)                                 any claim for Taxes relating to any Asset
for any period prior to the Closing Date (except to the extent OpCo has
otherwise received a proration credit or adjustment hereunder).

 

9.2                               Indemnification by OpCo.  Subject to
Section 9.3, from and after the Closing, OpCo will indemnify, defend and hold
harmless Landmark, Landmark’s Affiliates and their respective directors,
members, officers, employees and representatives (the “Landmark Indemnitees”),
from and against any Losses actually suffered or incurred by any of them
resulting from, related to, or arising out of:

 

(a)                                 the breach of any representation, warranty
or covenant of OpCo contained in this Agreement, including any Exhibit to this
Agreement, or in any document, instrument, agreement or certificate delivered
under this Agreement, in each case, without giving effect to any limitation or
qualification as to “materiality,” “material,” “material adverse effect” or
similar qualifiers set forth in such representation, warranty or covenant for
purposes of determining whether there is a breach and the Loss resulting from,
related to, or arising out of such breach;

 

10

--------------------------------------------------------------------------------


 

(b)                                 any claim for Taxes relating to any Asset
for any period from and after the Closing Date or for which OpCo has otherwise
received a proration credit or adjustment hereunder for any period prior to the
Closing Date; or

 

(c)                                  any Assumed Liabilities.

 

9.3                               Limitations on Indemnities.

 

(a)                                 Subject to the limitations and other
provisions of this Agreement, the representations and warranties of the Parties
hereto contained in this Agreement, other than those contained in Section 3.11,
and the covenants and agreements of the Parties hereto contained herein required
to be fully performed on or before the Closing, other than those contained in
Article 8, shall survive the Closing and shall remain in full force and effect
for a period of one year from the Closing Date.  Each covenant and agreement of
the Parties in this Agreement which by its terms requires performance after the
Closing Date, other than those contained in Article 8, shall survive the Closing
and shall remain in full force and effect until such covenant or agreement is
fully performed.  The representations and warranties contained in Section 3.11
and the covenants and agreements contained in Article 8 shall survive until the
expiration of sixty (60) days after the end of the applicable statute of
limitations period.

 

(b)                                 To the extent the OpCo Indemnitees are
entitled to indemnification for Losses pursuant to Section 9.1, (i) Landmark
shall not be liable for any Losses until the aggregate amount of all Losses
exceeds $225,000, in which event Landmark shall only be required to pay or be
liable for Losses in excess of such amount, and (ii) Landmark’s aggregate
liability to the OpCo Indemnitees shall not exceed $1,785,000; provided,
however, that such limitations shall not apply to breaches of the
representations and warranties contained in Sections 3.1, 3.2, 3.9, and 3.11, or
to breaches of the covenants and agreements contained in Sections 2.6, 7.2, 13.4
and 13.5 and Article 8.

 

(c)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, NO PARTY HERETO SHALL BE ENTITLED TO RECOVER FROM
ANY OTHER PARTY HERETO ANY AMOUNT IN RESPECT OF EXEMPLARY, PUNITIVE, REMOTE OR
SPECULATIVE DAMAGES, EXCEPT, IN EACH CASE, TO THE EXTENT SUCH DAMAGES ARE PAID
TO AN UNAFFILIATED THIRD PARTY.  ALL RELEASES, DISCLAIMERS, LIMITATIONS ON
LIABILITY AND INDEMNITIES IN THIS AGREEMENT, INCLUDING THOSE IN THIS ARTICLE 9,
SHALL APPLY EVEN IN THE EVENT OF THE SOLE, JOINT, OR CONCURRENT, ACTIVE OR
PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF THE PARTY WHOSE LIABILITY IS
RELEASED, DISCLAIMED, LIMITED OR INDEMNIFIED (EXCLUDING GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT).

 

9.4                               Indemnification Procedures.  A Landmark
Indemnitee or OpCo Indemnitee, as the case may be (for purposes of this
Section 9.4, an “Indemnified Party”), shall give the indemnifying party under
Section 9.1 or Section 9.2, as applicable (for purposes of this Section 9.4, an
“Indemnifying Party”), prompt written notice of any matter which it has
determined has given or could give rise to a right of indemnification under this
Agreement, stating the amount of the Loss, if known, and method of computation
thereof, containing a reference to the provisions of this Agreement in respect
of which such right of indemnification is claimed or arises; provided, however,
that the failure to provide such notice shall not release the Indemnifying Party
from its obligations under this Article 9 except to the extent the Indemnifying
Party is prejudiced by such failure.  In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any Action by a Person
who is not a party to this Agreement, the Indemnifying Party, at its sole cost
and expense and upon written notice to the Indemnified Party, may assume the
defense of any such Action with counsel reasonably satisfactory to the
Indemnified Party. The

 

11

--------------------------------------------------------------------------------


 

Indemnified Party shall be entitled to participate in the defense of any such
Action, with its counsel and at its own cost and expense. If the Indemnifying
Party does not assume the defense of any such Action, the Indemnified Party may,
but shall not be obligated to, defend against such Action in such manner as it
may deem appropriate, including, but not limited to, settling such Action, after
giving notice of it to the Indemnifying Party, on such terms as the Indemnified
Party may deem appropriate and no action taken by the Indemnified Party in
accordance with such defense and settlement shall relieve the Indemnifying Party
of its indemnification obligations herein provided with respect to any damages
resulting therefrom. The Indemnifying Party shall not settle any Action without
the Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld or delayed).

 

ARTICLE 10
CONDITIONS PRECEDENT TO LANDMARK’S OBLIGATIONS

 

Each and every obligation of Landmark under this Agreement shall be subject to
the satisfaction, at or prior to the Closing, of the following conditions
precedent.

 

10.1                        Representations and Warranties; No Default.  The
representations and warranties of OpCo set forth in Article 4 of this Agreement
shall be true and correct in all material respects (it being understood that,
for purposes of determining the accuracy of such representations and warranties,
all qualifications and other materiality qualifications contained in such
representations and warranties shall be disregarded) as of the Closing with the
same force and effect and as though made as of the Closing (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).

 

10.2                        Covenants.  OpCo shall have performed in all
material respects all its covenants and fulfilled in all material respects all
the terms of this Agreement that are required to be performed or fulfilled prior
to or as of the Closing.

 

10.3                        Proceedings.  No investigations, inquiry, proceeding
or claim has been initiated or received by or asserted or threatened against
Landmark by any private party or by any government or governmental agency,
relating to the validity, invalidity or legality of this Agreement and its
consummation under any state or federal statute, or rules, regulations, order or
guidelines promulgated pursuant thereto.

 

10.4                        Waiver.  Landmark may waive any condition specified
in this Article 10 if it executes a writing so stating at or before the Closing.

 

ARTICLE 11
CONDITIONS PRECEDENT TO OPCO’S OBLIGATIONS

 

Each and every obligation of OpCo under this Agreement shall be subject to the
satisfaction, at or prior to the Closing, of the following conditions precedent.

 

11.1                        Representations and Warranties.  The representations
and warranties of Landmark set forth in Article 3 of this Agreement shall be
true and correct in all material respects (it being understood that, for
purposes of determining the accuracy of such representations and warranties, all
qualifications and other materiality qualifications contained in such
representations and warranties shall be disregarded) as of the Closing with the
same force and effect and as though made as of the Closing (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).

 

12

--------------------------------------------------------------------------------


 

11.2                        Covenants.  Landmark shall have performed in all
material respects all its covenants and fulfilled in all material respects all
the terms of this Agreement that are required to be performed or fulfilled prior
to or as of the Closing.

 

11.3                        Proceedings.  No investigations, inquiry, proceeding
or claim has been initiated or received by or asserted or threatened against
OpCo by any private party or by any government or governmental agency, relating
to the validity, invalidity or legality of this Agreement and its consummation
under any state or federal statute, or rules, regulations, order or guidelines
promulgated pursuant thereto.

 

11.4                        Waiver.  OpCo may waive any condition specified in
this Article 11 if it executes a writing so stating at or before the Closing.

 

ARTICLE 12
TERMINATION

 

12.1                        Termination of Agreement.  This Agreement may be
terminated at any time prior to the Closing Date as follows:

 

(a)                                 By mutual written consent of OpCo and
Landmark.

 

(b)                                 By OpCo or Landmark if any Governmental
Authority of competent jurisdiction shall have (i) enacted, issued or
promulgated any law that is in effect and has the effect of making the
consummation of the transactions contemplated by this Agreement illegal or of
prohibiting or otherwise preventing the consummation of the transactions
contemplated by this Agreement or (ii) issued or entered any order (whether
temporary, preliminary or permanent) that is in effect and has the effect of
making the consummation of the transactions contemplated by this Agreement
illegal or of prohibiting or otherwise preventing the consummation of the
transactions contemplated by this Agreement; provided, however, the right to
terminate this Agreement under Section 12.1(b)(ii) shall not be available to a
Party if such order was primarily due to the failure of such Party to perform
any of its obligations under this Agreement.

 

(c)                                  By OpCo if there has been an event, change,
occurrence or circumstance that, individually or in the aggregate with any other
events, changes, occurrences or circumstances, has had or could reasonably be
expected to have a material adverse effect on the Assets.

 

(d)                                 By OpCo if the Closing shall not have
occurred by August 31, 2015 (the “Outside Date”); provided that such right to
terminate this Agreement under this Section 12.1(d) shall not be available to
OpCo if OpCo has materially breached its obligations under this Agreement in a
manner that shall have proximately contributed to the failure of the Closing to
occur by such date.

 

(e)                                  By Landmark if the Closing shall not have
occurred by the Outside Date; provided that such right to terminate this
Agreement under this Section 12.1(e) shall not be available to Landmark if
Landmark has materially breached its obligations under this Agreement in a
manner that shall have proximately contributed to the failure of the Closing to
occur by such date.

 

(f)                                   By OpCo if at any time the representations
and warranties of Landmark contained in this Agreement shall fail to be true and
correct or Landmark shall at any time have failed to perform and comply with all
agreements and covenants of Landmark contained in this Agreement requiring
performance or compliance prior to such time, and in either case, such failure
(i) shall be such that, if not cured, the conditions set forth in Section 11.1
or Section 11.2 would not be fulfilled and (ii) if capable of cure, shall not
have been cured within 10 days of Landmark’s receipt of written notice thereof
from OpCo or, if earlier, the Outside Date.

 

13

--------------------------------------------------------------------------------


 

(g)                                  By Landmark if at any time the
representations and warranties of OpCo contained in this Agreement shall fail to
be true and correct or OpCo shall at any time have failed to perform and comply
with all agreements and covenants of OpCo contained in this Agreement requiring
performance or compliance prior to such time, and in either case, such failure
(i) shall be such that, if not cured, the conditions set forth in Section 10.1
or Section 10.2 would not be fulfilled and (ii) if capable of cure, shall not
have been cured within 10 days of the receipt of written notice thereof by OpCo
from Landmark or, if earlier, the Outside Date.

 

12.2                        Notice of Termination.  OpCo may exercise its right
to terminate this Agreement by giving written notice of termination from time to
time to Landmark specifying the basis for OpCo’s termination.  Landmark may
exercise its right to terminate this Agreement by giving written notice thereof
from time to time to OpCo specifying the basis for Landmark’s termination.

 

12.3                        Effect of Termination.  If this Agreement is
terminated pursuant to the provisions of this Article 12, this Agreement shall
become void and have no effect, and there shall be no further liability on the
part of OpCo or Landmark to any Person in respect of this Agreement; provided,
however, the covenants and agreements contained in Article 14 and in this
Section 12.3 shall survive the termination of this Agreement; provided further,
except as otherwise provided in this Agreement, no such termination shall
relieve any Party of any liability resulting from any breach of this Agreement
prior to the time of such termination.

 

ARTICLE 13
CLOSING

 

The Closing of this Agreement shall be conducted as follows, with the
performance of the Parties to be mutually dependent, and all transfers deemed to
have taken place simultaneously.

 

13.1                        Subject to satisfaction or waiver of the conditions
set forth in Article 10 and Article 11, the Closing of the transactions
contemplated by this Agreement shall occur on July 21, 2015 or, if all of the
conditions set forth in Article 10 and Article 11 are not satisfied or waived by
such date, such other date as the Parties may agree (the “Closing Date”).

 

13.2                        At the Closing, Landmark shall deliver to OpCo:

 

(a)                                 such customary instruments of transfer and
conveyance, including the Assignment and Assumption Agreements, as necessary to
vest all right, title and interest of Landmark in and to the Assets to OpCo;

 

(b)                                 all necessary forms and certificates
complying with applicable Law, duly executed and acknowledged, certifying that
the transactions contemplated hereby are exempt from withholding under
Section 1445 of the Code and any state or local equivalent thereof;

 

(c)                                  copies of documents, including all leases,
grants of easements and non-disturbance agreements relating to the Assets,
including any amendments, guarantees or other documents relating thereto;

 

(d)                                 a settlement statement mutually approved by
the Parties; and

 

14

--------------------------------------------------------------------------------


 

(e)                                  each other document or instrument specified
in or as may be reasonably required by this Agreement.

 

13.3                        At Closing, OpCo shall deliver to Landmark:

 

(a)                                 the Purchase Price (subject to the
prorations and adjustments provided for in Section 13.4);

 

(b)                                 executed counterparts, if applicable, of
such customary instruments of transfer and conveyance, including the Assignment
and Assumption Agreements, as necessary to vest all right, title and interest of
Landmark in and to the Assets to OpCo;

 

(c)                                  a settlement statement mutually approved by
the Parties; and

 

(d)                                 each other document or instrument specified
in or as may be reasonably required by this Agreement.

 

13.4                        Credits and Prorations.

 

(a)                                 General Matters.  All income and expenses
relating to the Assets shall be apportioned as of 12:01 a.m., Los Angeles time,
on the day of Closing, Landmark being charged and credited for the same prior to
such date and time, and OpCo being charged and credited for the same on and
after such date and time.  Such prorated items include the following:

 

(i)                                     all rents and other accounts receivables
payable with respect to Assets (“Rents and A/R”) received by the Closing, if
any;

 

(ii)                                  all Property Taxes for which Landmark is
liable; and

 

(iii)                               utility charges for which Landmark is
liable, if any, such charges to be apportioned at Closing on the basis of the
most recent meter reading occurring prior to Closing or, if unmetered, on the
basis of a current bill for each such utility.

 

(b)                                 Specific Matters.  Notwithstanding anything
contained in this Section 13.4:

 

(i)                                     Any Property Taxes paid at or prior to
Closing shall be prorated based upon the amounts actually paid.  If any Property
Taxes due and payable during the year of Closing have not been paid before
Closing, Landmark shall be charged at Closing an amount equal to that portion of
such Property Taxes which relates to the period before Closing, and OpCo shall
pay, or cause to be paid, such Property Taxes prior to their becoming
delinquent.  Any such apportionment made with respect to a Property Tax year for
which the Property Tax rate or assessed valuation, or both, have not yet been
fixed shall be based upon the Property Tax rate or assessed valuation fixed.  To
the extent that the actual Property Taxes for the current year differ from the
amount apportioned at Closing, the Parties shall make all necessary adjustments
by appropriate payments between themselves within thirty 30 days after such
amounts are determined following Closing, subject to the provisions of
Section 13.4(c) below.  OpCo shall pay all supplemental Property Tax resulting
from the change in ownership and reassessment, if any, occurring as the result
of the Closing pursuant to this Agreement;

 

15

--------------------------------------------------------------------------------


 

(ii)                                  Charges referred to in clause (i) above
that are payable by any third party (as opposed to Landmark or OpCo) shall not
be apportioned hereunder, and OpCo shall look solely to the third party
responsible therefor for the payment of such charges.  If Landmark shall have
paid any of such charges on behalf of any third party to which it is entitled to
reimbursement, and shall not have been reimbursed therefor by the time of
Closing, OpCo shall credit to Landmark an amount equal to all such charges so
paid by Landmark;

 

(iii)                               Unpaid and delinquent Rents and A/R
collected by Landmark or OpCo, as the case may be, after the date of Closing
shall be delivered as follows: (1) if Landmark collects any unpaid or delinquent
Rents and A/R for the Assets, Landmark shall, within 15 days after the receipt
thereof, deliver to OpCo any such Rents and A/R which OpCo is entitled to
hereunder relating to the date of Closing and any period thereafter, and (2) if
OpCo collects any unpaid or delinquent Rents and A/R, OpCo shall, within 15 days
after the receipt thereof, deliver to Landmark any such Rents and A/R which
Landmark is entitled to hereunder relating to the period prior to the date of
Closing.  The Parties agree that (i) all Rents and A/R received by either Party
within the first 30 day period after the date of Closing shall be applied first
to delinquent Rents and A/R, if any, in the order of their maturity, and then to
current Rents and A/R, and (ii) all Rents and A/R received by either Party after
the first 30 day period after the date of Closing shall be applied first to
current Rents and A/R and then to delinquent Rents and A/R, if any, in the
inverse order of maturity.  OpCo will use commercially reasonable efforts after
Closing to collect all Rents and A/R in the Ordinary Course of Business, but
OpCo will not be obligated or be obligated to institute any lawsuit or other
collection procedures to collect delinquent Rents and A/R.  If there shall be
any Rents and A/R which, although relating to a period prior to Closing, do not
become due and payable until after Closing or are paid prior to Closing but are
subject to adjustment after, then any Rents and A/R of such type received by
either Party shall, to the extent applicable to a period extending through the
Closing, be prorated between Landmark and OpCo as of Closing and Landmark’s
portion thereof shall be remitted promptly to Landmark by OpCo together with a
reasonably detailed accounting from OpCo.

 

(c)                                  Final Adjustments.  Except as otherwise
provided herein, any revenue or expense amount which cannot be ascertained with
certainty as of Closing shall be prorated on the basis of the Parties’
reasonable estimates of such amount and current receipts, and shall be the
subject of a final proration 60 days after Closing, or as soon thereafter as the
precise amounts can be ascertained.  OpCo shall promptly notify Landmark when it
becomes aware that any such estimated amount has been ascertained.  Once all
revenue and expense amounts have been ascertained, the Parties shall jointly and
in good faith prepare a final proration statement, which final proration
statement when agreed upon by the Parties, shall be conclusively deemed to be
accurate and final.

 

(d)                                 Survival.  The provisions of this
Section 13.4 shall survive Closing.

 

13.5                        Closing Costs.  The following costs of Closing shall
be allocated between Landmark and OpCo as follows:

 

(a)                                 All fees associated with reissuance of title
policies delivered to OpCo pursuant to Section 7.2 shall be paid by OpCo;

 

(b)                                 All other title fees and premiums, all
recordation fees, and all transfer, stamp, excise or similar taxes imposed by
the state, county or city in connection with the transaction shall be divided
equally and paid by Landmark and OpCo at Closing;

 

(c)                                  All sales or similar Taxes shall be paid by
OpCo; and

 

16

--------------------------------------------------------------------------------


 

(d)                                 Each party shall bear its own counsel’s fees
and expenses in connection with the transactions described in this Agreement.

 

The provisions of this Section 13.5 shall survive the Closing.

 

ARTICLE 14
MISCELLANEOUS

 

14.1                        Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the respective Parties and their permitted
successors and assigns.  OpCo’s rights under this Agreement may not be assigned
other than to a wholly-owned subsidiary of or to Landmark Infrastructure
Partners LP, without the prior written consent of Landmark, which consent may be
withheld for any reason, and Landmark’s rights under this Agreement may not be
assigned, without the prior written consent of OpCo, which consent may be
withheld for any reason.  Any purported assignment in violation of the foregoing
shall be void ab initio.

 

14.2                        Entire Understanding, Headings and Amendment.  This
entire Agreement and the attached Exhibits and all documents to be executed and
delivered pursuant hereto constitute the entire understanding between the
Parties, and supersede all previous agreements of any sort.  Article headings
are included only for purposes of convenience and shall not be construed as a
part of this Agreement or in any way affecting the meaning of the provisions of
this Agreement or its interpretation.  This Agreement may not be amended or
modified orally and no amendment or modification shall be valid unless in
writing and signed by the Parties.

 

14.3                        Rights of Third Parties.  This Agreement shall not
be construed to create any Lien on the Assets or to create any express or
implied rights in any persons other than the Parties, except as provided for the
indemnification of the OpCo Indemnitees and the Landmark Indemnitees in
Article 9.

 

14.4                        Notices.  All notices shall be in writing and shall
be delivered or sent by first-class mail, postage prepaid, overnight courier or
by means of electronic transmission.  Any notice sent shall be addressed as
follows:

 

(a)                                 If to Landmark:

 

Landmark Dividend LLC
2141 Rosecrans Avenue, Suite 2100
El Segundo, CA 90245
Attn:  Chief Financial Officer

 

(b)                                 If to OpCo:

 

Landmark Infrastructure Partners GP LLC
2141 Rosecrans Avenue, Suite 2100
El Segundo, CA 90245
Attn:  Chief Executive Officer

 

Any notice required hereunder shall be effective when sent if given in the
manner set forth above.

 

17

--------------------------------------------------------------------------------


 

14.5                        Choice of Law; Mediation; Submission to
Jurisdiction.

 

(a)                                 This Agreement shall be subject to and
governed by the laws of the State of Delaware, excluding any conflicts-of-law
rule or principle that might refer the construction or interpretation of this
Agreement to the laws of another state.  EACH OF THE PARTIES AGREES THAT THIS
AGREEMENT INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN
ENTERED INTO IN EXPRESS RELIANCE UPON 6 Del. C. § 2708.  EACH OF THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE
STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND
TO NOTIFY THE OTHER PARTY OF THE NAME AND ADDRESS OF SUCH AGENT.

 

(b)                                 Each Party agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement, whether in tort or contract or at law or in equity, exclusively in
any federal or state courts located in Delaware and (i) waives any objection to
laying venue in any such action or proceeding in such courts, (ii) waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over it and (iii) agrees that, to the fullest extent permitted by law, service
of process upon it may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address specified in Section 14.4.  The foregoing consents to
jurisdiction and service of process shall not constitute general consents to
service of process in the State of Delaware for any purpose except as provided
herein and shall not be deemed to confer rights on any Person other than the
Parties.

 

14.6                        Time of the Essence.  Time is of the essence in the
performance of this Agreement in all respects.  If the date specified herein for
giving any notice or taking any action is not a business day (or if the period
during which any notice is required to be given or any action taken expires on a
date which is not a business day), then the date for giving such notice or
taking such action (and the expiration date of such period during which notice
is required to be given or action taken) shall be the next day which is a
business day.

 

14.7                        Waiver and Severability.

 

(a)                                 No waiver, either express or implied, by any
Party hereto of any term or condition of this Agreement or right to enforcement
thereof shall be effective, unless such waiver is in writing and signed by both
Parties.  Any such waiver shall constitute a waiver only with respect to the
specific matter described in such writing and shall in no way adversely affect
the rights of the Party granting such waiver in any other respect or at any
other time.  The failure of any Party to exercise any rights or privileges under
this Agreement shall not be construed as a waiver of any such rights or
privileges under this Agreement.  The rights and remedies provided in this
Agreement are cumulative and, except as otherwise expressly provided in this
Agreement, none is exclusive of any other or of any rights or remedies that any
Party may hereunder or otherwise have at law or in equity.

 

(b)                                 Whenever possible, each provision or portion
of any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

18

--------------------------------------------------------------------------------


 

14.8                        Costs and Expenses.  Except as otherwise
specifically provided in this Agreement, each Party will bear its own costs and
expenses in connection with this Agreement and the transactions contemplated
hereby.

 

14.9                        Counterpart Execution.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one agreement.

 

[Signature page follows.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
Effective Date.

 

 

Landmark Infrastructure Holding Company LLC

 

 

 

 

 

By:

/s/ Daniel E. Rebeor

 

Name:  Daniel E. Rebeor

 

Title:    Executive Vice President

 

 

 

 

 

Landmark Infrastructure Operating Company LLC

 

 

 

 

 

By:

/s/ George P. Doyle

 

Name:   George P. Doyle

 

Title:     Chief Financial Officer and Treasurer

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------